563 So. 2d 792 (1990)
Patrick Lloyd HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 89-02189.
District Court of Appeal of Florida, First District.
June 21, 1990.
Neal L. Betancourt of Rotchford & Betancourt, P.A., Jacksonville, for appellant.
Robert A. Butterworth, Atty. Gen., and Amelia L. Beisner, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
This cause is before us on appeal from a plea of nolo contendere in two cases where appellant was charged with grand theft. Because appellant did not first seek to withdraw his plea in the trial court, we have no jurisdiction to hear this appeal. Robinson v. State, 373 So. 2d 898 (Fla. 1979); Skinner v. State, 399 So. 2d 1064 (Fla. 5th DCA 1981).
Appeal dismissed.
BOOTH, JOANOS and BARFIELD, JJ., concur.